              Case 20-03237 Document 19 Filed in TXSB on 08/19/20 Page 1 of 2




                                  UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION


    In re:                                                      §
                                                                §               Case No. 18-34658
    HOUTEX BUILDERS, LLC, et al.,1                              §
                                                                §               Chapter 11
                         DEBTORS.                               §
                                                                §               Jointly Administered
    ____________________________________                        §
    HOUTEX BUILDERS, LLC, 2203                                  §
    LOOSCAN, LLC, & 415 SHADYWOOD,                              §               Adversary No. 20-03237
    LLC,                                                        §
                                                                §
              Plaintiffs,                                       §
    v.                                                          §
                                                                §
    HL BUILDERS, LLC, f/k/a CD                                  §
    HOMES, LLC AND ANNA WILLIAMS,                               §
                                                                §
          Defendants.                                           §
    ____________________________________                        §

                      RESPONSE TO ANNA WILLIAMS’S MOTION TO DISMISS

             HouTex Builders, LLC, 2203 Looscan Lane, LLC, and 415 Shadywood, LLC (“Debtors” or

“Plaintiffs”), as Plaintiffs in the above-captioned adversary proceeding, respond to Anna Williams’s

Motion to Dismiss [ECF 8] and respectfully states the following:

             1.       The Debtors filed an Amended Complaint pursuant to rule 15(a)(1)(B) of the Federal

Rules of Civil Procedure.

             2.       An amended complaint supersedes the original complaint, and thus renders moot a

motion to dismiss the original complaint. See e.g. Dresdner Bank AG v. M/V Olympia Voyager, 463 F.3d

1210, 1215 (11th Cir.2006).



1            The names of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, are: HouTex Builders, LLC (2111); 2203 Looscan Lane, LLC (1418); and 415 Shadywood,
             LLC (7627).



                                                               1
        Case 20-03237 Document 19 Filed in TXSB on 08/19/20 Page 2 of 2



       WHEREFORE, based on the foregoing, the Court should enter an order denying Anna

Williams’ Motion to Dismiss as moot.

Dated: August 19, 2020                        Respectfully submitted,

                                              /s/ Charles M. Rubio
                                              PARKINS LEE & RUBIO LLP
                                              Charles M. Rubio P.C.
                                              TX Bar No. 24083768
                                              Pennzoil Place
                                              700 Milam Street, Suite 1300
                                              Houston, Texas 77002
                                              Email: crubio@parkinslee.com

                                              Proposed Special Counsel to the Plaintiffs


                                              DIAMOND MCCARTHY LLP
                                              Steve Loden
                                              sloden@diamondmccarthy.com
                                              Brian Raymond Hogue
                                              Brian.Hogue@diamondmccarthy.com
                                              909 Fannin, Suite 3700
                                              Houston, Texas 77010
                                              Telephone: (713) 333-5100

                                              General Counsel to the Plaintiffs




                                          2
